Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 1 May 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia May. 1. 1791.

I have to acknowlege the reciept of your favour of Apr. 7. which came to hand on the 20th. I hope my letters on the subject of my tobacco have got to hand in time to prevent any contract there interfering with the sale I made here. I learn that 4. hhds. more are coming on. Being entitled to the highest price given before payment, I believe I shall be sure of 5⅓ dollars which will neat me 29/3 Virginia money. Your shipment to London and Mr. Madison’s to Liverpool will give us a fair trial of the markets—We are still setting before fires here. The fruit in this country is untouched. I thank you for having replaced my dead trees. It is exactly what I would have wished. I shall be glad to hear how the white wheat, mountainrice, Paccan and Sugar maples have succeeded. Evidence grows upon us that the U.S. may not only supply themselves the sugar for their own consumption but be great exporters. I have recieved a cargo of olive trees from Marseilles, which I am ordering on to Charleston, so that the U.S. have a certain prospect that sugar and oil will be added to their productions. No mean addition. I shall be glad to have a pair of puppies of the Shepherd’s dog selected for the President.—A committee of the Philosophical society is charged with collecting materials for the natural history of the Hessian fly.—I do not think that of the weavil of Virginia has been yet sufficiently detailed. What do you think of beginning to turn your attention to this insect, in order to give it’s history to the Phil. society? It would require some summers observations—Bartram here tells me that it is one and the same insect which by depositing it’s egg in the young plumbs, apricots, nectarines and peaches renders them gummy and good for nothing. He promises to shew me the insect this summer.—I long to be free for pursuits of this kind instead of the detestable ones in which I am now labouring without pleasure to myself, or profit to others. In short I long to be with you at Monticello. Greet all the family tenderly for me. Yours, dear Sir, affectionately,

Th: Jefferson

 